Per Curiam.
We have heretofore ruled that where there is a special contract with the owner, the party who deals with him must provide for.-hiS' own security; but that where there is no agreement in which the terms of the bargain are particularly stated, he is supposed to contract on the basis of the law. Indeed the specification, required by the statute, of “ the nature or kind of the work done, or the kind and amount of materials furnished, and the time when the materials were furnished or the work was done,” is inapplicable to a lumping case, in-which the party has contracted for a round sum, or, as in this case, for a given number of bricks. The object originally, in the contemplation of the Legislature, was to secure those who furnish labour or materials to a mere builder, without knowing the owner, or having an opportunity to secure themselves; but the words of the law are certainly applicable to cases in which the owner is his own builder. Where, however, the rights and responsibilities are defined by a bargain, neither is at liberty to claim anything beyond the terms of it.
Judgment reversed.